DETAILED ACTION

Specification
The abstract of the disclosure is objected to because “is described” (line 1) is redundant to the purpose of the abstract and should be deleted.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 4-7 recite only limitations directed to elements beyond the scope of the vehicle; i.e., “road” and type of debris thereon.  These recitations do not further limit the vehicle and are indefinite because they are not part of the claimed vehicle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pausch (U.S. Patent 4,578,840) in view of Clifford (U.S. Patent 5,953,837).
Pausch discloses a utility vehicle (10) having a collector (16) attached to the front section thereof (Figure 1) and configured to remove matter from a surface (abstract, for example).  The collector is articulated.  There is a matter container (14), which is configured to receive and hold matter, coupled to the vehicle.  The collector is articulated, since it is disclosed to be configured to be raised and lowered for matter removal.  Pausch teaches a depositor (74, 75, 76); however, these do not appear to be articulated.  Clifford teaches adding hoses (24) to the type of depositor (28) taught by Pausch in order to improve routing of deposited matter.  For this reason, it would have been obvious to one of ordinary skill at the time of the invention to have used a hose with Pausch.  This is similar to the collector configuration and meets the recitation of “articulated.”
Each of the references includes a truck.
Each of the references includes a tank.
The surface is a road and the debris is within the scope of each of claims 5-7.
Pausch shows a receiving aperture (at 16).
Pausch teaches suctioning.
Regarding claims 10 and 11, Pausch teaches the collector to be positionable by an operator.  Pausch is silent regarding a detection mechanism and automatic movement; however, the examiner takes Official notice that these are well known and it would have been obvious to one of ordinary skill at the time of the invention to have configured Pausch in this manner in order to, for example, reduce labor.
Pausch teaches a filter (25).
Pausch includes a door (18).
Regarding claims 14 and 15, the examiner takes Official notice that it is well known to position cameras as desired in order to remotely view as desired.  There is nothing outside of ordinary skill required for inclusion of and positioning cameras.  It would have been obvious to one of ordinary skill at the time of the invention to have positioned cameras anywhere desired with Pausch in order to remotely view the vehicle and/or contents thereof.

Claims 1-9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (U.S. Patent 6,904,708) in view of Mavrianos (U.S. Patent 5,956,872) and Clifford (U.S. Patent 5,953,837).
Rogers discloses a utility vehicle (122) having a collector (102) attached to the front section thereof (Figure 1) and configured to remove matter from a surface (Title, for example).  The link with pinned connections (not labeled) denotes an articulated configuration; thereby meeting claim recitations.  Further, the examiner takes Official notice that it is well known to articulate snow plow type devices in order to facilitate positioning thereof.  For this reason, it would have been obvious to one of ordinary skill at the time of the invention to have articulated the collector (102).  There is a matter container (110), which is configured to receive and hold matter (Figures 1-3), coupled to the vehicle.  The collector does not appear to be articulated.  Mavrianos teaches adding an articulated container (10) to a matter removing vehicle.  It would have been obvious to one of ordinary skill at the time of the invention to have added the articulated container of Mavrianos to the vehicle of Rogers in order to increase storage capacity.  Rogers teaches a depositor (182); however, this does not appear to be articulated.  Clifford teaches adding hoses (24) to the type of depositor (28) taught by Rogers in order to improve routing of deposited matter.  For this reason, it would have been obvious to one of ordinary skill at the time of the invention to have used a hose with Rogers.  This meets the recitation of “articulated.”
Each of the references includes a truck.
Each of the references includes a tank.

Rogers shows a receiving aperture (not labeled, see lowermost arrow, Figure 1).
Rodgers teaches suctioning.
Rodgers does not teach a filter; however, the examiner takes Official notice that it is well known to use filters with liquid storage tanks in order to, for example, prevent debris accumulation in the bottom thereof.  For at least this reason, it would have been obvious to one of ordinary skill at the time of the invention to have used a filter with Rodgers.
Rodgers is silent with respect to a door.  The examiner takes Official notice that it is known to configure tanks with doors.  It would have been obvious to one of ordinary skill at the time of the invention to have configured Rogers with a door in order to provide access for maintenance, for example.
Regarding claims 14 and 15, the examiner takes Official notice that it is well known to position cameras as desired in order to remotely view as desired.  There is nothing outside of ordinary skill required for inclusion of and positioning cameras.  It would have been obvious to one of ordinary skill at the time of the invention to have positioned cameras anywhere desired with Rodgers in order to remotely view the vehicle and/or contents thereof.
Regarding claim 16, Mavrianos is a trailer.

Conclusion
The additional references teach articulated collectors attached to front sections of utility vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671